Case 1-Ly-40/20-€SS DOClo Filed l2z/Uo/ly Entered Le/O0o/iy 1104744

United States Bankruptcy Court
Eastern District of New York

Frank J. Gerage
Inte _ Barbara A. Gerage Case No.  1-19-45728

 

Debtor(s) Chapter 7

 

AMENDED
DECLARATION CONCERNING DEBTOR'S SCHEDULES

DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR

I declare under penalty of perjury that I have read the foregoing Schedule F - Adding one additonal
creditor- Permier Commission LLC 8 WEst 40th Street 3rd Floor New York, New York 10018, consisting
of __1 page(s), and that they are true and correct to the best of my knowledge, information, and belief.

Date December 6, 2019 Signature /s/ Frank J. Gerage
Frank J. Gerage
Debtor

Date December 6, 2019 Signature _/s/ Barbara A. Gerage
Barbara A. Gerage
Joint Debtor

Penalty for making a false statement or concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
18 U.S.C. §§ 152 and 3571.

Software Copyright (c) 1996-2019 Best Case, LLC - www,bestcase.com Best Case Bankruptcy
Case 1-Ly-40/20-€SS DOClo Filed l2z/Uo/ly Entered LeiO0o/iy 1104744

United States Bankruptcy Court
Eastern District of New York

Frank J. Gerage
Inte _ Barbara A. Gerage_ Case No. 1-19-45728

 

Debtor(s) Chapter 7

 

AMENDMENT COVER SHEET

Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:
Schedule F - additional creditor:

Premier Commission LLC
8 West 40th Street

Third Floor

New York, NY 10018

NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES

Pursuant to Federal Rule of Bankruptcy Procedure 1009(a), | certify that notice of the filing of the amendment(s) listed above has
been given this date to any and all entities affected by the amendment as follows:electronically and regular mail

Date: December 6, 2019 /s/ William Bonomo
William Bonomo
Attorney for Debtor(s)
William P Bonomo
160H Dinsmore Street
Staten Island, NY 10314
718 698 0194 Fax:718 698 0194
nyattybill@aol.com

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-Ly-40/20-€SS DOClo Filed l2z/Uo/ly Entered Le/O0o/iy 1104744

United States Bankruptcy Court
Eastern District of New York

Frank J. Gerage
Inre Barbara A. Gerage Case No.  1-19-45728

 

Debtor(s) Chapter 7

AMENDED
DECLARATION CONCERNING DEBTOR'S SCHEDULES

DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR

I declare under penalty of perjury that I have read the foregoing Schedule F, consisting of __1 page(s),
and that they are true and correct to the best of my knowledge, information, and belief.

 

 

Date December 6, 2019 Signature _/s/ Frank J. Gerage
Frank J. Gerage
Debtor

Date December 6, 2019 Signature /s/ Barbara A. Gerage

 

 

Barbara A. Gerage
Joint Debtor

Penalty for making a false statement or concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
18 U.S.C. §§ 152 and 3571.

Software Copyright (c) 1996-2019 Best Gase, LLG - www. bestcase.com Best Case Bankruptcy
Case 1-Ly-40/20-€SS DOClo Filed l2z/Uo/ly Entered Le/O0o/iy 1104744

Fill in this information to identify your case:

Debtor 1 Frank J. Gerage
First Name Middle Name Last Name

Debtor 2 Barbara A. Gerage
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: © EASTERN DISTRICT OF NEW YORK

 

 

Case number 1.-19.45728
(if known) OO Check if this is an
amended filing

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?

No. Go to Part 2.
0 Yes.

List All of Your NONPRIORITY Unsecured Claims
3. Do any creditors have nonpriority unsecured claims against you?

0 No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Byes,

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of

 

 

 

 

 

Part 2.
Total claim
44 American Express Last 4 digits of accountnumber 3009 $598.64
Nonpriority Creditors Name ae
P.O. Box 650448 When was the debt incurred?
Dallas, TX 75265
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only oO Contingent
C1 Debtor 2 only D unliquidated
WB pebtor 1 and Debtor 2 only CO Disputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community C1 student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no CO Debts to pension or profit-sharing plans, and other similar debts
C1 Yes other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 10

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com 50456 Best Case Bankruptcy
Case 1-19-49 /20-€SS

Debtor 1 Frank J. Gerage
Debtor 2 Barbara A. Gerage

[a2 |

 

 

Doc lo Filed t2/Oo/ly Entered Le/Uo/ly 11:04:44

Case number (if known) 1-19-45728

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

American Express Last 4 digits of accountnumber 1052 $79.00
Nonpriority Creditor's Name
P.O. Box 650448 When was the debt incurred?
Dallas, TX 75265
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 4 only Cl Geniingent
D1 Debtor 2 only | Unliquidated
I Debtor 1 and Debtor 2 only DO Disputed
DO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
01 Check if this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino 0 Debts to pension or profit-sharing plans, and other similar debts
0 yes WH other. Specify

4.3 Amex Last 4 digits of accountnumber 0103 $3,786.00
Nonpriority Creditor's Name
Correspondence/Bankruptcy Opened 07/16 Last Active
Po Box 981540 When was the debt incurred? 8/27/19
El Paso, TX 79998
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Debtor 1 only C1 contingent
0 pebtor 2 only CO unliquidated
O Debtor 1 and Debtor 2 only C1 pisputed
oO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O1 check if this claim is for a community C1 student loans
debt CZ obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
Hino C1 Debts to pension or profit-sharing plans, and other similar debts
0 Yes other. Specify Credit Card

44 Amex Last 4 digits of accountnumber 4953 $3,786.00
Nonpriority Creditor’s Name
Correspondence/Bankruptcy Opened 09/81 Last Active
Po Box 981540 When was the debt incurred? 8/27/19
El Paso, TX 79998
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O Debtor 1 only oO Contingent
I Debtor 2 only | Unliquidated
C1 Debtor 1 and Debtor 2 only O disputed
C1 atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Cheek if this claim is fora community C1 student loans
debt EJ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no CZ Debts to pension or profit-sharing plans, and other similar debts
Oo Yes || Other. Specify Credit Card

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 10

Best Case Bankrupicy
Case 1-19-49 /20-€SS

Debtor1 Frank J. Gerage
Debtor2 Barbara A. Gerage

faa |

 

 

Doc lo Filed t2/Oo/ly Entered Le/Uo/ly 11:04:44

Case number (if known) 1-19-45728

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amex Last 4 digits of accountnumber 8863 $79.00
Nonpriority Creditors Name
Correspondence/Bankruptcy Opened 08/81 Last Active
Po Box 981540 When was the debt incurred? 8/14/19
El Paso, TX 79998
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CD Debtor 1 only O1 contingent
i Debtor 2 only CZ untiquidated
C1 Debtor 1 and Debtor 2 only CO disputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 Check if this claim is fora community C1 student loans
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno CO Debts to pension or profit-sharing plans, and other similar debts
O Yes a Other. Specify Credit Card
| 4.6 | Amex Last 4 digits of accountnumber 8943 $79.00
Nonpriority Creditor's Name
Correspondence/Bankruptcy Opened 08/81 Last Active
Po Box 981540 When was the debt incurred? 8/14/19
El Paso, TX 79998
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
i Debtor 4 only Oo Contingent
1 Debtor 2 only 0 unliquidated
C1 Debtor 1 and Debtor 2 only 0 pisputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
OO Check if this claim is fora community C1 student loans
debt CZ obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
|_| No CO Debts to pension or profit-sharing plans, and other similar debts
oO Yes | | Other. Specify Credit Card
| 4.7 | andrew heiberger Last 4 digits of account number Unknown
Nonpriority Creditors Name
41 Madison Avenue When was the debt incurred?
Floral Park, NY 11001
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O pebtor 1 only Oo Contingent
O Debtor 2 only D1 unliquidated
I Debtor 1 and Debtor 2 only [a] Disputed
DO atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is fora community C1 student loans
debt CZ obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no C1 Debts to pension or profit-sharing plans, and other similar debts
Dyes i other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 10

Software Copyright (c) 1996-2019 Best Case, LLC

- www, bestcase.com

Best Case Bankruptcy
Case 1-19-49 /20-€SS

Debtor1 Frank J. Gerage
Debtor2 Barbara A. Gerage

on

Ashley Joffe Premier Comm
Nonpriority Creditor's Name

80 west 40th Street
third flood

New York, NY 10018
Number Street City State Zip Code

Who incurred the debt? Check one.
OQ Debtor 1 only

C1 Debtor 2 only
I Debtor 1 and Debtor 2 only

CO Atleast one of the debtors and another

CO Check if this claim is fora community
debt

Is the claim subject to offset?

Doc lo Filed t2/Oo/ly Entered Le/Uo/ly 11:04:44

Case number (if known) 1-19-45728

 

Last 4 digits of account number

$10,000.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O1 contingent

C1 unliquidated

C1 disputed

Type of NONPRIORITY unsecured claim:
CD student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bi no C1 Debts to pension or profit-sharing plans, and other similar debts
O yes I other. Specify Personal Loan

4.9 Cbna Last 4 digits of accountnumber 6704 $3,652.00
Nonpriority Creditor's Name
Attn: Centralized Bankruptcy Opened 06/13 Last Active
Po Box 790034 When was the debt incurred? 8/12/19
St Louis, MO 63179
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CD Debtor 1 only C1 contingent
@ Debtor 2 only O unliquidated
C1 Debtor 1 and Debtor 2 only C1 Disputed
CZ Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Cheek if this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C1 Debts to pension or profit-sharing plans, and other similar debts
0 ves W other. specify Credit Card

41 ‘
0 Chase Card Services Last 4 digits of accountnumber 7344 $2,113.00

Nonpriority Creditor's Name
Attn: Bankruptcy Opened 10/16 Last Active
Po Box 15298 When was the debt incurred? 8/08/19
Wilmington, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
i bebtor 1 only Oo Contingent
C1 Debtor 2 only CZ untiquidated
CO) Debtor 1 and Debtor 2 only OC Disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O check if this claim is fora community C1 student loans
debt CZ obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino 0 Debts to pension or profit-sharing plans, and other similar debts
0 ves MM other. Specify Credit Card

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4of 10

Software Copyright (c) 1996-2019 Best Case, LLC

- www. bestcase.com

Best Case Bankruptcy
Case 1-19-49 /20-€SS

Debtor1 Frank J. Gerage

 

 

 

Doc lo Filed t2/Oo/ly Entered Le/Uo/ly 11:04:44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Debtor 2 Barbara A. Gerage Case number (if known) 1-19-45728
4.1 8
4 Citi/Sears Last 4 digits of account number 6978 $3,099.00
Nonpriority Creditor's Name
Citibank/Centralized Bankruptcy Opened 10/81 Last Active
Po Box 790034 When was the debt incurred? 09/19
St Louis, MO 63179
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only D1 Contingent
C1 Debtor 2 only CO unliquidated
W bebtor 1 and Debtor 2 only 1 pisputed
At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| | No OI Debts to pension or profit-sharing plans, and other similar debts
0 ves I other. Specify Credit Card
44 ae
2 Citibank Last 4 digits of accountnumber 3611 $19,685.00
Nonpriority Creditor's Name
Centralized Bankruptcy Opened 11/87 Last Active
Po Box 790034 When was the debt incurred? 08/19
St Louis, MO 63179
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
DO) Debtor 1 only O Contingent
CO Debtor 2 only C0 unliquidated
BB pebtor 1 and Debtor 2 only CO pisputed
Dat least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student toans
debt CZ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
|_| No O Debts to pension or profit-sharing plans, and other similar debts
0 Yes I other. Specify Check Credit Or Line Of Credit
4.4 ‘ge
3 Citibank Last 4 digits of account number 8593 $2,657.00
Nonpriority Creditor's Name
Attn: Recovery/Centralized Opened 07/14 Last Active
Bankruptcy When was the debt incurred? 8/13/19
Po Box 790034
St Louis, MO 63179
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B pebtor 1 only Oo Contingent
D1 Debtor 2 only CZ untiquidatea
CO Debtor 1 and Debtor 2 only CO Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community C] student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
ino C1 Debts to pension or profit-sharing plans, and other similar debts
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 10

Best Case Bankruptcy
Case 1-19-49 /20-€SS

Debtor1 Frank J. Gerage

 

 

 

Doc lo Filed t2/Oo/ly Entered Le/Uo/ly 11:04:44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Debtor2 Barbara A. Gerage Case number (if known) 1-19-45728
4.1 wa
4 Citibankna Last 4 digits of accountnumber 9947 $11,542.00
Nonpriority Creditor's Name
Citibank Corp/Centralized Opened 01/18 Last Active
Bankruptcy When was the debt incurred? 7/03/19
Po Box 790034
St Louis, MO 63179
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
I Debtor 1 only Oo Contingent
CD Debtor 2 only CI unliquidated
CO Debtor 1 and Debtor 2 only 1 pisputed
CZ Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O1 Check if this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no CZ Debts to pension or profit-sharing plans, and other similar debts
C1 yes BE other. Specify Unsecured
44 ie
5 Citibankna Last 4 digits of accountnumber 7149 $5,954.00
Nonpriority Creditor's Name
Citibank Corp/Centralized Opened 02/17 Last Active
Bankruptcy When was the debt incurred? 7/19/19
Po Box 790034
St Louis, MO 63179
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BH Debior 1 only O Contingent
O Debtor 2 only Oo Unliquidated
CO Debtor 1 and Debtor 2 only OD Disputed
CD Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a. community C1 Student loans
debt CZ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CO Debts to pension or profit-sharing plans, and other similar debts
D Yes |_| Other. Specify Unsecured
4.1 -
6 Costco Anywhere Visa Card Last 4 digits of accountnumber 9104 $8,117.00
Nonpriority Creditor's Name
Attn: Bankruptcy Opened 05/18 Last Active
Po Box 6500 When was the debt incurred? 0819
Sioux Falls, SD 57117
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D1 pebtor 4 only O Contingent
C1 Debtor 2 only D0 unliquidated
a Debtor 1 and Debtor 2 only Oo Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a. community C1 Student loans
debt CZ obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CO Debts to pension or profit-sharing plans, and other similar debts
DO Yes BB other. Specify Credit Card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 10

Best Case Bankruptcy
Case 1-19-49 /20-€SS

Debtor1 Frank J. Gerage

 

 

 

Doc lo Filed t2/Oo/ly Entered Le/Uo/ly 11:04:44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor2 Barbara A. Gerage Case number (if known) 1-19-45728
44 Deptartment Store National
7 Bank/Macy's Last 4 digits of accountnumber 1661 $105.00
Nonpriority Creditor's Name
Attn: Bankruptcy Opened 09/95 Last Active
9111 Duke Boulevard When was the debt incurred? 8/15/19
Mason, OH 45040
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O Debtor 1 only Oo Contingent
I Debtor 2 only C1 unliquidated
O1 Debtor 1 and Debtor 2 only O Disputed
CD Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is fora community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no CZ Debts to pension or profit-sharing plans, and other similar debts
O yes WH other. Specify Charge Account
41 r ¥ "
8 Discover Financial Last 4 digits of account number 5714 $8,450.00
Nonpriority Creditor's Name
Attn: Bankruptcy Department Opened 02/16 Last Active
Po Box 15316 When was the debt incurred? 8/08/19
Wilmington, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B pebtor 1 only Oo Contingent
CO Debtor 2 only CD unliquidated
OO Debtor 4 and Debtor 2 only C1 Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O check if this claim is for a community C1 Student loans
debt O obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
Bi no C1 Debts to pension or profit-sharing plans, and other similar debts
oO Yes | Other. Specify Credit Card
41 i
9 Discover Personal Loans Last 4 digits of accountnumber 4842 $4,029.00
Nonpriority Creditor's Name
Attn: Bankruptcy Opened 05/17 Last Active
Po Box 30954 When was the debt incurred? 7/09/19
Salt Lake City, UT 84130
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
i Debtor 1 only O contingent
C1 Debtor 2 only CD unliquidated
CZ Debtor 1 and Debtor 2 only DO pisputed
CD Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
0 Check if this claim is for a community C1 student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CZ Debts to pension or profit-sharing plans, and other similar debts
0 Yes I other, Specify Unsecured
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 10

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-19-49 /20-€SS

Debtor1 Frank J. Gerage

 

 

 

Doc lo Filed t2/Oo/ly Entered Le/Uo/ly 11:04:44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Debtor2 Barbara A. Gerage Case number (if known) 1-19-45728
42 :
0 Frank Tarulli Last 4 digits of account number $10,000.00
Nonpriority Creditors Name
83-22 14th Avenue When was the debt incurred?
Brooklyn, NY 11228
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O Debtor 4 only 0 contingent
CD) Debtor 2 only 1 unliquidated
IB Debtor 1 and Debtor 2 only C1 Disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O) Check if this claim is fora community C1 student loans
debt CZ obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno O Debts to pension or profit-sharing plans, and other similar debts
O ves @ other. Specify
4.2 . ‘
4 Premier Commission LLC Last 4 digits of account number $10,000.00
Nonpriority Creditor's Name
8 WEst Street When was the debt incurred?
3rd Floor
New York, NY 10018
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
0 Debtor 1 only O contingent
O Debtor 2 only OD unliquidated
I Debtor 1 and Debtor 2 only O Disputed
CZ atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim is fora community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
|_| No C1 Debts to pension or profit-sharing plans, and other similar debts
O yes @ other. Specity Commercial Transaction
4.2
2 Synchrony Bank Last 4 digits of accountnumber 2851 $230.00
Nonpriority Creditors Name
Attn: Bankruptcy Dept Opened 07/17 Last Active
Po Box 965060 When was the debt incurred? 8/20/19
Orlando, FL 32896
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CO Debtor 4 only CO Contingent
I Debtor 2 only CZ untiquidatea
CZ Debtor 1 and Debtor 2 only CO pisputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is fora community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
fi No Oo Debts to pension or profit-sharing plans, and other similar debts
0 Yes I other. Specify Credit Card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of 10

Best Case Bankruptcy
Case 1-19-49 /20-€SS

Debtor1 Frank J. Gerage

 

 

 

Doc lo Filed t2/Oo/ly Entered Le/Uo/ly 11:04:44

 

 

 

 

 

 

 

 

 

 

 

Debtor2 Barbara A. Gerage Case number (if known) 1-19-45728
42
3 Synchrony Bank/QVCG Last 4 digits of account number 7984 $20.00
Nonpriority Creditors Name
Attn: Bankruptcy Dept Opened 08/97 Last Active
Po Box 965060 When was the debt incurred? 09/19
Orlando, FL 32896
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
01 Debtor 1 only OD contingent
- Debtor 2 only DO unliquidated
CO Debtor 1 and Debtor 2 only CO Disputed
0 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O check if this claim is for a community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C1 debts to pension or profit-sharing plans, and other similar debts
0 Yes HH other. Specify Charge Account
4.2
4 TD Bank, N.A. Last 4 digits of account number 8185 $5,775.00
Nonpriority Creditor's Name
32 Chestnut Street Opened 08/16 Last Active
Po Box 1377 When was the debt incurred? 09/19

Lewiston, ME 04243
Number Street City State Zip Code

Who incurred the debt? Check one.
CZ Debtor 4 only
CO Debtor 2 only

I pebtor 1 and Debtor 2 only

CD At least one of the debtors and another

CO Check if this claim is fora community
debt

Is the claim subject to offset?
B no
O ves

 

As of the date you file, the claim is: Check all that apply

D1 contingent
CD unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:
CO Student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

Oo Debts to pension or profit-sharing plans, and other similar debts

other. specify Credit Card

 

 

[GERM List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

 

 

 

 

Total Claim
6a. Domestic support obligations 6a. $ 0.00
Total
claims
from Part 1 6b. Taxes and certain other debts you owe the government 6b. s 0.00
6c. Claims for death or personal injury while you were intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0.00
6e. Total Priority. Add lines 6a through 6d. 6e. $ 0.00
Total Claim
6f. Student loans 6f. $ 0.00
Total
claims

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 9 of 10
Best Case Bankruptcy
